Affirmed in part; Reversed in part and Remanded and Opinion Filed
November 7, 2022




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00058-CV

FRISCO MEDICAL CENTER, L.L.P. AND TEXAS REGIONAL MEDICAL
                 CENTER, L.L.C., Appellants
                            V.
     PAULA CHESTNUT AND WENDY BOLEN, ON BEHALF OF
 THEMSELVES AND ALL OTHERS SIMILARLY SITUATED, Appellees

                On Appeal from the 191st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-07283

                        MEMORANDUM OPINION
              Before Justices Molberg, Partida-Kipness, and Carlyle
                            Opinion by Justice Carlyle
      Frisco Medical Center, L.L.P. and Texas Regional Medical Center, L.L.C. (the

Hospitals) appeal the trial court’s order granting appellees Paula Chestnut and

Wendy Bolen’s motion for class certification in a lawsuit regarding emergency

medical care fees. The Hospitals contend the trial court erred because (1) Texas Rule

of Civil Procedure 42’s class certification requirements were not met; (2) the class

definition is improper; and (3) the order’s trial plan is insufficient. We reverse the
trial court’s order in part, affirm the order in part, and remand this case to the trial

court for further proceedings.

Background

      Appellees filed this class action lawsuit against the Hospitals in May 2019,

complaining of the Hospitals’ “unfair, false, misleading and deceptive practice of

charging emergency care patients, seen at one of Defendants’ hospital emergency

room facilities, an ‘Evaluation and Management Services Fee’ (hereinafter ‘E&M

Fee’) without providing notification of Defendants’ intention to charge such a Fee

for the patient’s emergency room visit.” In their live petition, appellees contended

(1) “none of Defendants’ Contracts described, mentioned, or informed emergency

care patients of the hospital’s intention to charge an E&M Fee for being seen and

treated in the hospital’s emergency room facilities”; (2) “neither the E&M Fee nor

the intention to add an E&M Fee to the Total Charges billed to the patient’s account

is or was disclosed on any signage posted in or around the emergency room facilities,

or disclosed verbally during the patient’s registration process”; (3) “[d]espite the

lack of disclosure, at all relevant times Defendants had a practice of charging

emergency department patients a hidden and undisclosed E&M Fee set at one of five

levels generally related to the seriousness and complexity of the patient’s condition,

with such level being determined after treatment had been furnished, based on a

secret formula or algorithm known only to Defendants”; (4) “a reasonable consumer

would deem advance knowledge that he or she would be charged a substantial E&M

                                          –2–
Fee to be an important factor in determining whether or not to remain for treatment

at Defendants’ facilities or seek less costly treatment elsewhere”; and

(5) “emergency care patients have an absolute right to be informed about a

substantial E&M Fee prior to receiving treatment that will trigger such charge.”

      The petition also stated:

             This complaint applies to patients who received treatment and
      services at one of Defendants’ hospital emergency care facilities on or
      after July 10, 2015, who were assessed an Evaluation and Management
      Services Fee for their emergency room visit designated with a CPT
      Code of 99281, 99282, 99283, 99284, or 99285, and who made
      payments for their visit and/or have a remaining account balance which
      has not been formally discharged or waived. By this complaint,
      Plaintiffs seek declaratory relief, injunctive relief, and restitution, on
      the basis that these E&M Fees were never properly disclosed in advance
      of treatment or agreed to. The relief requested is based on the fact that
      Defendants’ billing practices with respect to the undisclosed E&M Fees
      were and continue to be unfair, unreasonable, unconscionable and/or
      violative of the Texas Deceptive Trade Practices–Consumer Protection
      Act, Tex. Bus. & Com. Code § 17.41 et seq. (“DTPA”), as well as
      Texas’ common law.

The petition asserted two causes of action: “declaratory judgment” and “request for

relief under DTPA.”

      In their declaratory judgment cause of action, appellees stated:

      Plaintiffs and the members of the Class . . . contend that under
      Defendants’ Contracts they should not have been required to pay for
      undisclosed E&M Fees. . . . To resolve the ongoing disputes over the
      propriety of Defendants’ E&M Fees being charged under the
      circumstances described herein, Plaintiffs and the members of the Class
      are entitled to a determination as to whether patients had a “right to
      know” and/or Defendants had a “duty to disclose” their E&M Fees in
      advance of such E&M Fees being incurred, and are further entitled to a
      declaration and appropriate injunctive relief with regard to a patient’s

                                         –3–
      legal rights and duties and the construction of Defendants’ form
      Contracts. Specifically, Plaintiffs and the members of the Class are
      entitled to a declaration that Defendants’ practice of charging a
      substantial undisclosed E&M Fee in addition to the charges for the
      specific services and treatments provided was not authorized by
      Defendants’ form Contracts, was violative of Texas common law, and
      was violative of the DTPA.

That cause of action also asserted (1) plaintiffs and class members are entitled to

“equitable relief, including restitution,” and (2) the portions of the amounts plaintiffs

and class members have paid that are attributable to the E&M Fees, and the

cancellation of those portions of outstanding account balances that are attributable

to the E&M Fees, “can be readily determined from Defendants’ existing records

without the need for individual trials or hearings.” The petition asked the trial court

to “issue a declaratory judgment declaring one or more of the following”:

      (a) that Defendants’ billing practices with respect to E&M Fees as they
      relate to Plaintiffs and the Class are unconscionable under Texas
      common law;

      (b) that Defendants’ billing practices with respect to E&M Fees as they
      relate to Plaintiffs and the Class are an unconscionable action or course
      of action as defined by Tex. Bus. & Com. Code §17.45(5), a provision
      of the DTPA;

      (c) that the form Contracts used in Defendants’ emergency room
      facilities during the class period do not describe, mention, or authorize
      the undisclosed E&M Fees complained of herein;

      (d) that Plaintiffs and members of the Class are not liable to Defendants
      for the E&M charges and are entitled to a refund of those portions of
      patient payments attributable to the E&M Fees; and

      (e) that Defendants’ billing practices as they relate to Plaintiffs and the
      Class are deceptive trade practices as defined in the DTPA and, more
      particularly, by Tex. Bus. & Com. Code §§ 17.46 and 17.50.

                                          –4–
      In their DTPA cause of action, appellees asserted the Hospitals “have

committed one or more ‘false, misleading, or deceptive acts or practices’ and/or

unconscionable trade practices” that “constitute one or more violations of . . . the

DTPA: Tex. Bus. & Com. Code § 17.46(b), subparts (12) and (24), and Tex. Bus. &

Com. Code § 17.50(a), subparts (1) and (3).” Appellees sought an order enjoining

the Hospitals from:

      (a) seeking collection of the undisclosed E&M Fees from Plaintiffs and
      the members of the Class who have existing outstanding account
      balances;

      (b) representing that the Contracts authorize Defendants to charge
      undisclosed E&M Fees when they do not; and

      (c) continuing to charge E&M Fees without informing emergency room
      patients of such charges in advance of their being incurred.

Appellees’ DTPA cause of action also stated they “further seek restitution of

payments made by class members attributable to the E&M Fees charged for their

emergency room visit.”

      The Hospitals filed a general denial answer and asserted numerous

“affirmative and other defenses,” including that “Defendants have no duty to make

any disclosure of the [E&M Fee] that was not made” and that “Plaintiffs’ claims and

the claims of the putative class members are preempted and/or barred, in whole or

in part,” by “the applicable statute of limitations,” “an express contract that obligates

them to pay all hospital fees,” their own knowledge regarding “the alleged omissions


                                          –5–
upon which their claims are based,” and “the Emergency Medical Treatment and

Active Labor Act, 42 U.S.C. § 1395dd” (EMTALA).

      Appellees filed a September 3, 2020 motion for class certification which they

amended on February 22, 2021. The amended class certification motion stated “[t]he

acts and omissions complained of are Defendants’ uniform practice of failing to

notify or warn prospective ER patients of their intention to assess a separate Facility

Fee, failing to obtain an agreement to pay a separate Facility Fee and charging an

undisclosed Facility Fee to class members,” which “constitute unfair, false,

deceptive and/or misleading practices under Texas’ common and statutory law.”

Appellees contended the following “questions of law and fact” “are common to the

class and predominate over any questions affecting only individual members”:

      (1) whether Defendants had a duty to notify class members that they
      would be assessed a separate ER Facility Fee for their visit in advance
      of such Fee being incurred;

      (2) whether Defendants provided reasonable notice to class members
      of their intention to assess a separate ER Facility Fee for their visit;

      (3) whether Defendants’ Condition of Admission form (used in
      Defendants’ Frisco facility) and Consent of Treatment and Condition of
      Service (used in Defendants’ Sunnyvale facility) contained an
      agreement to pay a separate Facility Fee for an ER visit;

      (4) whether the Emergency Medical Treatment and Labor Act, 42
      U.S.C. § 1395dd (“EMTALA”), prohibits Defendants from disclosing
      ER Facility Fees to emergency room patients in advance of providing a
      medical screening examination triggering such Fee; and

      (5) whether Defendants charged class members a separate Facility Fee.



                                         –6–
      Appellees’ motion stated this lawsuit “is properly maintained as a [Texas Rule

of Civil Procedure] 42(b)(3) class action in that (1) the action meets all of the

requirements of Rule 42(a), (2) the questions of law or fact common to the members

of the class predominate over any questions affecting only individual members, and

(3) a class action is superior to other available methods for the fair and efficient

adjudication of the controversy.” Appellees asserted that “the exact percentage of a

patient’s total charges for his ER visit that is attributable to a separate ER Facility

Fee is . . . shown by the data maintained and already produced by Defendants,” and

thus “the precise amount of any restitution due class members, or any reduction in

outstanding balances as a result of eliminating the billed ER Facility Fees, can be

calculated to the penny using information Defendants have produced.” Additionally,

appellees contended that “the ‘duty to disclose’ issue, the question as to whether the

Consent Agreement contains an agreement for class members to pay a separate

Facility Fee for their ER visit, and the interpretation of EMTALA are all

appropriately determined as ‘class issues’ pursuant to Rule 42(d)(1).”

      The Hospitals filed an April 19, 2021 “opposition” to the amended class

certification motion in which they asserted, among other things, (1) plaintiffs lack

standing as to any prospective relief; (2) the proposed class definition “includes

future patients that are not clearly ascertainable, and is impermissibly overbroad in

including past patients that made no payment and/or have no remaining account

balance attributable to the complained of fee”; (3) “Texas law is clear that the claims

                                         –7–
Plaintiffs press in this case—predicated on alleged violations of the DTPA and

allegedly unconscionable conduct—cannot be pursued on a classwide basis as a

matter of law”; (4) the issue of “whether Defendants have a ‘duty to disclose’” the

existence and amount of their E&M Fees “cannot be resolved on a classwide basis

and will not advance the actual claims in this lawsuit in any material way”; and

(5) “Defendants’ electronic records do not show whether any portion of a patient’s

payment and/or account balance is attributable to the E&M Services Fee or the

specific amounts attributable to the E&M Services Fee.”

      Appellees filed a May 17, 2021 reply brief in support of class certification,

stating this action presents “two specific theories of liability.” The first theory is

“that Defendants charged an undisclosed, surprise [E&M] Fee to their emergency

room patients despite the fact that there was no contractual agreement or obligation

contained in Defendants’ form contracts into which members of the plaintiff class

entered to pay an E&M Fee in connection with the patients’ emergency room visits.”

Appellees contended “[t]he determination as to whether or not the form contracts at

issue herein contained an agreement or obligation to pay an E&M Fee should be

made only once and on behalf of all emergency room patients,” as “there are only

two such contracts at issue; every class member entered into one of them; and the

language they contain bearing on this point is identical.” According to appellees,

because “[t]he only individual issues that must be determined are the damages for

individual patients and Plaintiffs offer a simple, direct and one hundred percent

                                         –8–
accurate methodology for determining individual damages to class members,”

“[c]ertification under this theory of liability is completely appropriate under Tex. R.

Civ. P. 42(b)(3).” Specifically, appellees argued:

      [T]he individual charges or amounts for each charge that make up the
      total charge billed to a patient are not separately listed in the patient’s
      billing statement. Accordingly, the only reasonable way to attribute the
      patient’s payment of billed charges is on a pro-rata basis for all of the
      individual charges. Thus, if the patient’s E&M Charge shown in
      Defendants’ electronic database was twenty percent of the Total Billed
      charges shown in Defendants’ electronic database for a specific
      emergency room visit, then twenty percent of the patient’s payment
      should logically be attributed to the E&M Charge.

      Appellees stated that their second theory of liability is that the Hospitals

violated “a duty to disclose their intention to charge E&M Fees to prospective

emergency room patients prior to providing the services and treatment that trigger

these fees.” Appellees asserted that “certification as to the ‘duty to disclose’ theory

may be more appropriately certified for declaratory and injunctive relief under Rule

42(b)(2),” but “at bare minimum certification as to this duty to disclose issue would

be appropriate as an ‘issue class’ certified under Tex. R. Civ. P. 42(d)(1).”

      The Hospitals filed a June 25, 2021 objection to appellees’ seeking Rule

42(b)(2) certification “for the first time in their Reply.” The Hospitals also filed

supplemental declarations of Frisco Medical Center’s senior revenue director

Donald Jensen and Texas Regional Medical Center’s business office manager

Ashley Phillips, disputing appellees’ assertion that the amount of each patient’s



                                         –9–
purported damages can be accurately calculated from the Hospitals’ electronic

billing records produced to appellees during discovery.

        Following a July 16, 2021 hearing, the trial court signed a December 31, 2021

“Order Certifying Class Action with Trial Plan” that defined the class as described

in appellees’ petition. The order granted appellees’ motion for class certification

“pursuant to Rule 42 of the Texas Rules of Civil Procedure with respect to Plaintiffs’

declaratory judgment claim and Plaintiffs’ DTPA claims based on sections

17.46(b)(12), 17.46(24), 17.50(a)(1), and 17.50(3),” and contained “findings and

conclusions” regarding the claims and issues and how Rule 42’s requirements were

met.1 The order also contained a “trial plan” that stated:



    1
     The trial court found that “the following issues are subject to being decided in a final trial in this
cause”:
        1. To establish a claim for declaratory relief, Plaintiffs must establish one or more of the
        following:
         i) that Defendants have a duty to disclose Facility Fees to emergency room patients in
        advance of providing emergency room services and/or treatment;
         ii) that the Facility Fee covers, in whole or in part, the overhead, administrative, and
        operational expenses incurred in operating an emergency room facility;
         iii) that the form contracts used in Defendants’ emergency room facilities during the class
        period do not describe, mention, or authorize the undisclosed ER Facility Fees;
         iv) that Defendants’ billing practices concerning the Facility Fees are deceptive trade
        practices as defined in the DTPA and, more particularly, by Tex. Bus. Com. Code §§ 17.46
        and 17.50;
         v) that Defendants’ billing practices with respect to Facility Fees are unconscionable under
        Texas common law;
         vi) that Defendants’ billing practices with respect to Facility Fees are an unconscionable
        action or course of action as defined by Tex. Bus. Com. Code § 17.45(5); and/or
         vii) that members of the Class are not liable to Defendants for the Facility Fees and are
        entitled to a refund of those portions of patient payments attributable to the ER Fees during
        the class period.

        2. To establish a claim under the DTPA, Plaintiffs must establish that Plaintiffs are
        consumers; that Defendants can be sued under the DTPA; and one or more of the following:

                                                   –10–
     1. The law of the State of Texas will apply.

     2. Class claims will be tried before a jury the same as an individual suit
     pursuing these claims with the exception that the Court will be required
     to establish the notice, proofs of claim, and other class procedures under
     Rule 42.

     3. Plaintiffs only seek declaratory relief, injunctive relief, restitution of
     payments, and attorneys’ fees, expert fees, and court costs. Plaintiffs
     seek no exemplary damages.

     4. The Court will establish a procedure for reviewing proof of claim
     forms if required. At present, the only issues covered by the proof of
     claim forms include the identity of Class members, membership in the
     Class, and the amount of money paid by Class members for Facility
     Fees during the class period.

     The Hospitals timely filed this interlocutory appeal. See TEX. CIV. PRAC. &

REM. CODE § 51.014(a)(3).

Standard of review and applicable law

     We review a class certification order for abuse of discretion. Bowden v.

Phillips Petroleum Co., 247 S.W.3d 690, 696 (Tex. 2008) (citing Compaq Comput.



      i) that Defendants represented that an agreement confers or involves rights, remedies, or
     obligations which it does not have or involve, or which are prohibited by law;
      ii) that Defendants failed to disclose information concerning goods or services which was
     known at the time of the transaction if such failure to disclose such information was
     intended to induce the consumer into a transaction into which the consumer would not have
     entered had the information been disclosed;
      iii) that Defendants used or employed a false, misleading, or deceptive act or practice that
     is enumerated in section 17.46 of the DTPA and relied on by the consumer to the
     consumer’s detriment; and/or
      iv) that Defendants engaged in an unconscionable action or course of action, that is, an act
     or practice which, to a consumer’s detriment, takes advantage of the lack of knowledge,
     ability, experience, or capacity of the consumer to a grossly unfair degree.

     3. Defendants have asserted affirmative defenses based on EMTALA, standing, the statute
     of limitations, the voluntary payment rule, estoppel, waiver, among others. The Court
     FINDS that these defenses may be tried using class-wide evidence and that individual
     issues, if any, are manageable.
                                                –11–
Corp. v. Lapray, 135 S.W.3d 657, 671 (Tex. 2004)); see also Walker v. Packer, 827

S.W.2d 833, 839 (Tex. 1992) (trial court abuses its discretion if it acts arbitrarily,

unreasonably, or without reference to any guiding principles). “We do not, however,

indulge every presumption in the trial court’s favor, as compliance with class action

requirements must be demonstrated rather than presumed.” Bowden, 247 S.W.3d at

696 (citing Henry Schein, Inc. v. Stromboe, 102 S.W.3d 675, 691 (Tex. 2002)).

Though a trial court generally has broad discretion to determine whether to certify a

class action, it must apply a rigorous analysis to determine whether all certification

requirements have been satisfied. Id.

         Parties seeking class certification must satisfy all four requirements of Texas

Rule of Civil Procedure 42(a)2 and at least one requirement of Rule 42(b)3. Sw. Ref.


   2
       Texas Rule of Civil Procedure 42(a) states:
         One or more members of a class may sue or be sued as representative parties on behalf of
         all only if (1) the class is so numerous that joinder of all members is impracticable, (2) there
         are questions of law, or fact common to the class, (3) the claims or defenses of the
         representative parties are typical of the claims or defenses of the class, and (4) the
         representative parties will fairly and adequately protect the interests of the class.
   3
       Texas Rule of Civil Procedure 42(b) provides:
         An action may be maintained as a class action if the prerequisites of subdivision (a) are
         satisfied, and in addition:
                 (1) the prosecution of separate actions by or against individual members of the
                 class would create a risk of
                          (A) inconsistent or varying adjudications with respect to individual
                          members of the class which would establish incompatible standards of
                          conduct for the party opposing the class, or
                 ....
                 (2) the party opposing the class has acted or refused to act on grounds generally
                 applicable to the class, thereby making appropriate final injunctive relief or
                 corresponding declaratory relief with respect to the class as a whole; or


                                                     –12–
Co. v. Bernal, 22 S.W.3d 425, 433 (Tex. 2000). Under Rule 42(d), “When

appropriate (1) an action may be brought or maintained as a class action with respect

to particular issues, or (2) a class may be divided into subclasses and each subclass

treated as a class, and the provisions of this rule shall then be construed and applied

accordingly.” Though class certification does not require adjudication of the merits

of the plaintiffs’ claims, a proper analysis of the Rule 42 factors requires the court to

go beyond the pleadings in order to understand “the claims, defenses, relevant facts,

and applicable substantive law in order to make a meaningful determination of the

certification issues.” Union Pac. Res. Grp., Inc. v. Hankins, 111 S.W.3d 69, 72 (Tex.

2003) (quoting Bernal, 22 S.W.3d at 435).

      An order certifying a class action must define the class and the class claims,

issues, or defenses. TEX. R. CIV. P. 42(c)(1)(B). The order may be altered or amended

before final judgment, and the court may order the naming of additional parties in

order to insure the adequacy of representation. Id. 42(c)(1)(C).




             (3) the questions of law or fact common to the members of the class predominate
             over any questions affecting only individual members, and a class action is
             superior to other available methods for the fair and efficient adjudication of the
             controversy. The matters pertinent to these issues include:
                     (A) the interest of members of the class in individually controlling the
                     prosecution or defense of separate actions;
                     (B) the extent and nature of any litigation concerning the controversy
                     already commenced by or against members of the class;
                     (C) the desirability or undesirability of concentrating the litigation of the
                     claims in the particular forum; and
                     (D) the difficulties likely to be encountered in the management of a class
                     action.
                                               –13–
      An order granting or denying certification under Rule 42(b)(3) must state,

among other things, “why the issues common to the members of the class do or do

not predominate over individual issues” and, “if a class is certified, how the class

claims and any issues affecting only individual members, raised by the claims or

defenses asserted in the pleadings, will be tried in a manageable, time efficient

manner.” Id. 42(c)(1)(D)(vi), (viii); see also Bernal, 22 S.W.3d at 435 (rejecting

“approach of certify now and worry later” and stating trial court’s certification order

“must indicate how the claims will likely be tried so that conformance with Rule 42

may be meaningfully evaluated”).

Analysis

      The Hospitals assert a single “primary issue”—that the trial court erred by

certifying the class—and ten “sub-issues”:

      1. Did the trial court err in finding that the predominance requirement
         for Rule 42(b)(3) certification was met?
      2. Did the trial court err in finding that the superiority requirement for
         Rule 42(b)(3) certification was met?
      3. Did the trial court err in finding that the Rule 42(a)(2) commonality
         requirement was met?
      4. Did the trial court err in finding that the Rule 42(a)(3) typicality
         requirement was met?
      5. Did the trial court err in finding that the Rule 42(a)(4) adequacy
         requirement was met?
      6. Did the trial court err in finding that the requirements for Rule
         42(d)(1) certification were met?
      7. Did the trial court err in denying the Hospitals due process and
         finding that the requirements for Rule 42(b)(2) certification were
         met?



                                        –14–
       8. Did the trial court err in denying the Hospitals due process and
          finding that the requirements for Rule 42(b)(1) certification were
          met?
       9. Did the trial court err in defining the putative class?
      10. Did the trial court err in meeting the trial plan requirement for
          certification?

      As a threshold matter, we note that appellees concede in their appellate brief

that their “unconscionability claims under DTPA § 17.45(5) and § 17.50(a)(3)” and

their DTPA § 17.46(b)(24) claims are “not amenable to a determination on a class

basis due to the individual issues involved.” Additionally, appellees state (1) they

“agree that certification under Rule 42(b)(1) is not necessary here, and its mention

in the Order granting certification can be remedied upon remand,” and (2) they

agreed in the trial court “not to include future claims arising after class certification,

and this is implicit in the class definition order.”

      We agree with appellees that class certification was improper as to their DTPA

unconscionability and section 17.46(b)(24) claims and as to prospective relief

regarding claims arising after class certification. See Stromboe, 102 S.W.3d at 693–

94; Heckman v. Williamson Cnty., 369 S.W.3d 137, 150–53 (Tex. 2012); Lon Smith

& Assocs., Inc. v. Key, 527 S.W.3d 604, 624 (Tex. App.—Fort Worth 2017, pet.

denied). We also conclude that because the record does not show Rule 42(b)(1)

certification was asserted below or is applicable here, certification under that

provision was an abuse of discretion. See Stromboe, 102 S.W.3d at 691. Thus, we do

not address the portions of the Hospitals’ issues regarding those matters.


                                          –15–
        As described above, the Hospitals first assert the trial court erred by finding

the predominance requirement was met.4 See TEX. R. CIV. P. 42(b)(3) (requiring that

“the questions of law or fact common to the members of the class predominate over

any questions affecting only individual members”). The test for predominance is not

whether common issues outnumber uncommon issues, but whether common or

individual issues will be the object of most of the efforts of the litigants and the court.

Bernal, 22 S.W.3d at 434. If, after common issues are resolved, presenting and

resolving individual issues are likely to be overwhelming or unmanageable tasks for

a single jury, then common issues do not predominate. Id.; see also TEX. R. CIV. P.

42(b)(3)(D) (matters pertinent to 42(b)(3) certification include “the difficulties likely

to be encountered in the management of a class action”).




    4
     The trial court’s certification order included the following findings of fact and conclusions of law
regarding 42(b)(3) certification:

        That questions of law or fact common to the members of the Class predominate over any
        questions affecting only individual members and that class action is superior to other
        available methods for the fair and efficient adjudication of the controversy. . . .

        The issues that will be the object of most of the efforts of the litigants and the Court will
        be: whether Defendants have a duty of disclosure of the ER Facility Fee, whether
        Defendants actually disclose the ER Facility Fee in their form Contracts, ER signage, or
        registration process, whether the ER Fee covers, in whole or in part, the overhead,
        administrative, and operational expenses incurred in operating an emergency room facility,
        whether failure to disclose the fee violates Texas law, and whether federal law prohibits
        Defendants from disclosing the Fee. . . . There are no known individual issues of law or
        fact that affect only individual members besides whether individuals are entitled to
        membership in the Class, the amounts charged to patients for the Facility Fees that remain
        outstanding, and the amounts patients paid to Defendants for the Facility Fees, but these
        individuals and these amounts are readily ascertainable from Defendants’ internal records.
                                                   –16–
      The Hospitals contend, among other things, that “individual damages issues”

regarding appellees’ requested restitution preclude certification as to both of their

causes of action. According to the Hospitals,

      Whether a class member has financial responsibility for the E&M
      Services Fee, and if so, the amounts of any payment and/or account
      balance attributable to the E&M Services Fee cannot be determined
      from the Hospitals’ electronic records . . . . Individualized review of
      each class member’s billing and payment records, including records
      from third-party insurers is required. Plaintiffs acknowledge these
      individualized damages issues, and propose a demonstrably inaccurate,
      arbitrary, and speculative “methodology” for addressing them. The
      Order, with its abbreviated trial plan, provides no guidance on how
      damages will be calculated . . . . These damages questions alone would
      be impossible for one jury to answer.

In support of that argument, the Hospitals cite the electronic records they produced

during discovery and the declarations of Mr. Jensen and Ms. Phillips.

      Appellees contend, as they did in the trial court, that:

      There is no charge-by-charge breakdown in what the hospital bills a
      patient, and no charge-by-charge breakdown in the payments a patient
      makes. It is unnecessary and irrelevant to argue that these lump sums
      need to be subjected to an unworkable, complex line-by-line analysis
      when a simple proportionate formula, as indicated above, is all that is
      needed to be fair and equitable. For example, if a patient’s Total
      Charges were $10,000.00, and the E&M Fee were $2,000.00, or twenty
      percent of the total, and the patient was ultimately required to pay
      $5,000.00 after adjustments and insurer payments, then twenty percent
      of the $5,000.00 would be attributable to the E&M Fee.

      The declarations of Mr. Jensen and Ms. Phillips (1) state that the vast majority

of the Hospitals’ patients are insured and (2) provide detailed analyses regarding

three of plaintiffs’ actual emergency care visits based on the Hospitals’ electronic


                                        –17–
records and itemized statements from the patients’ insurance companies provided by

the patients during discovery. Though the Hospitals’ electronic record spreadsheets

show the total amount each patient was charged by the hospital for their visit, the

patient’s E&M Fee amount, the total amount paid to the hospital by the patient’s

insurer, the amount the hospital then billed the patient, and any payments made by

the patient to the hospital, the declarations and itemized insurance statements

demonstrate that insurance companies commonly reduce the E&M Fee or disallow

it altogether based on network contracts or the terms of an individual’s plan. As a

result, appellees’ “proportionate formula” produced inaccurate amounts in all three

illustrative cases: (1) $310.37 under appellees’ method versus $99.97 based on the

patient’s insurance statement; (2) $186.82 under appellees’ method versus $87.86

based on the patient’s insurance statement; and (3) $176.75 under appellees’ method

versus $252.67 based on the patient’s insurance statement. Thus, the record shows

appellees’ proposed method for calculating restitution amounts is substantially

inaccurate and unreliable.

      Because the detailed insurance information needed for an accurate calculation

of each patient’s final E&M Fee amount is not part of the Hospitals’ electronic

records, calculating those amounts accurately would require obtaining and analyzing

insurance information outside of those records. Nothing in the record addresses or

demonstrates how this could be done manageably, nor does the order’s trial plan

provide any guidance. On this record, we conclude the trial court abused its

                                       –18–
discretion by finding that class certification of appellees’ declaratory judgment and

DTPA claims was proper under Rule 42(b)(3).5 See Bernal, 22 S.W.3d at 435. In

light of that conclusion, we do not address the Hospitals’ second sub-issue, which

challenges Rule 42(b)(3) superiority. See Hankins, 111 S.W.3d at 75;

Intercontinental Hotels Corp. v. Girards, 217 S.W.3d 736, 739 (Tex. App.—Dallas

2007, no pet.).

        Next, we consider together the Hospitals’ sixth and seventh sub-issues, which

contend the trial court’s certification of several “discrete issues” under Rule 42(d)(1)

and Rule 42(b)(2) was improper. In the order, the trial court made the following

findings and conclusions as to Rule 42(d)(1):

        That this action may be further brought as a class action with respect to
        particular issues under Tex. R. Civ. P. 42(d)(1). Thus, it is appropriate
        to certify the Class with respect to the following discrete issues:
        (1) whether Defendants have a duty to inform ER patients of
        Defendants’ separate Facility Fee prior to such charge being incurred;
        (2) whether Defendants disclose their separate Facility Fee in a
        reasonable manner prior to such charge being incurred; (3) whether the

    5
      After conceding in their appellate brief that their DTPA unconscionability claims are inappropriate for
class certification, appellees assert on appeal for the first time that their allegation that the Hospitals’
“billing practices” were unconscionable under Texas common law should be construed to assert “that the
provision of the patients’ contracts purportedly allowing for an undisclosed E&M Services Fee to be added
to their bills would achieve an unconscionable result and should therefore not be enforced.” In other words,
appellees seek to have their common law complaint of unconscionable “billing practices” construed to
include a complaint that the contracts’ provisions were unconscionable. Cf. L.O.D.C. Grp., Ltd. v.
Accelerate360, LLC, No. 4:21-CV-00568, 2022 WL 3330567 at *4 (E.D. Tex. Aug. 11, 2022) (observing
that Texas does not appear to recognize independent cause of action for unconscionability outside of
contract-enforcement and DTPA contexts).
     In their appellate reply brief, the Hospitals contend appellees’ “claim that the contracts are
unconscionable” is “an entirely new claim and issue that should not be considered on appeal.” The record
does not show appellees asserted in the trial court that the patients’ contracts were unconscionable.
Moreover, even if appellees’ declaratory judgment claim is construed to encompass that contention, our
conclusion that Rule 42(b)(3) certification was improper as to both of appellees’ claims due to individual
issues regarding restitution would not be affected and would preclude Rule 42(b)(3) certification as to that
contention.
                                                   –19–
      language in Defendants’ form contract with patients provides a promise
      or agreement by patients to pay a separate Facility Fee for their ER
      visits; and (4) whether EMTALA prohibits Defendants from disclosing
      their intention to charge a separate ER Facility Fee to emergency room
      patients prior to the Fee being incurred.

      As to Rule 42(b)(2), the trial court found and concluded:

      That Defendants have acted or refused to act on grounds generally
      applicable to the Class, thereby making appropriate final injunctive
      relief or corresponding declaratory relief with respect to the Class as
      whole. A declaratory judgment claim seeking uniform contract
      interpretation and the finding of a duty to disclose ER Facility Fees in
      advance of their being charged to ER patients is well suited for class
      certification.

      The Hospitals argue that issue certification under Rule 42(d) “does not

bypass” Rule 42’s other requirements and thus any issues certified under Rule 42(d)

must meet the requirements of Rule 42(a) and at least one subdivision of Rule 42(b).

The Hospitals contend the four Rule 42(d)(1) “discrete issues” cannot satisfy those

requirements because (1) those issues “fail the predominance and commonality tests

and do not address the liability elements or individualized predicate fact issues raised

by Plaintiffs’ claims,” and (2) “answers to these questions would also not resolve the

individualized damages issues.” Additionally, the Hospitals contend that to the

extent the trial court found Rule 42(b)(2)’s requirements were met as to those

“discrete issues,” the trial court “erred in refusing to allow the Hospitals the

opportunity to be heard on Plaintiffs’ untimely Rule 42(b)(2) arguments,” which




                                         –20–
were asserted “for the first time” in their May 17, 2021 reply brief.6 The Hospitals

argue (1) “[d]espite assurances from the trial court that if the objection was overruled

the Hospitals would be provided notice and a hearing, that was not provided,” and

(2) the Hospitals “were denied due process requiring reversal of the 42(b)(2)

certification.”

        The record shows that at the end of the July 16, 2021 class certification

hearing, the following exchange occurred:

        THE COURT: . . . So anything else counsel? And I do understand I have
        the two objections. So [counsel for defendants], if you’ll make sure I
        have an order on those.

        [COUNSEL FOR DEFENDANTS]: Your Honor, I guess what I’m
        concerned about is, I have not really had an opportunity to respond to
        the Rule 42(b)(2) argument that was raised for the first time on reply
        and, therefore, my concern is if my objection is overruled, I will be
        denied a response.

        THE COURT: And if it is overruled, I’ll let you know, and we can
        always have another hearing if we need to, okay? Will that work?

        [COUNSEL FOR DEFENDANTS]: Thank you, Your Honor.

        On December 17, 2021, appellees filed a “Proposed Order Certifying Class

Action with Trial Plan.” The Hospitals filed a December 22, 2021 letter stating they

“wish to notify the Court of their intention to file objections to Plaintiffs’ Proposed

Order” by January 14, 2022. The trial court signed the certification order on


    6
      The record shows that in response to appellees’ original motion for class certification, the Hospitals
filed an October 28, 2020 “opposition” addressing Rule 42(b)(2)’s requirements and applicability. In their
appellate brief, the Hospitals state that their April 19, 2021 opposition “incorporated by reference their
opposition to Plaintiffs’ original motion which sought certification of a materially different class under
Rules 42(b)(2) and 42(d)(1).”
                                                  –21–
December 31, 2021, five and one-half months after the hearing. The record does not

show the Hospitals presented any additional response arguments during that time or

after, nor did the Hospitals assert the need for another hearing. On this record, we

cannot conclude the Hospitals were denied due process regarding their objections.

See Campbell v. Hiesermann, No. 02-21-00221-CV, 2022 WL 3456735, at *6 (Tex.

App.—Fort Worth Aug. 18, 2022, no pet.) (mem. op.) (citing cases supporting

proposition that no due process violation occurs where party had opportunity to act).

      That said, “Rule 42(d) cannot be used to manufacture compliance with

certification prerequisites.” Citizens Ins. Co. of Am. v. Daccach, 217 S.W.3d 430,

455 (Tex. 2007). We concluded above that Rule 42(b)(3) certification was improper

regarding both of appellees’ claims. To the extent appellees sought Rule 42(b)(3)

certification regarding “particular issues” from those claims under Rule 42(d), the

record does not show any basis for that request other than to avoid Rule 42(b)(3)’s

requirements as to the other, problematic portions of the claims. Appellees do not

explain, and the record does not show, how Rule 42(b)(3) certification regarding

“particular issues” was “appropriate” in this case. See id.; TEX. R. CIV. P. 42(d). Thus,

the trial court abused its discretion to the extent it determined Rule 42(b)(3) class

certification was proper as to any of the Rule 42(d)(1) “discrete issues” described in

the order.

      As to Rule 42(b)(2) certification, the trial court’s order concluded that “[a]

declaratory judgment claim seeking uniform contract interpretation and the finding

                                         –22–
of a duty to disclose ER Facility Fees in advance of their being charged to ER

patients is well suited for class certification.” Those two matters encompass three of

the four “discrete issues” the trial court concluded were appropriate for Rule 42(d)(1)

certification: (1) “whether Defendants have a duty to inform ER patients of

Defendants’ separate Facility Fee prior to such charge being incurred”; (2) “whether

the language in Defendants’ form contract with patients provides a promise or

agreement by patients to pay a separate Facility Fee for their ER visits”; and

(3) “whether EMTALA prohibits Defendants from disclosing their intention to

charge a separate ER Facility Fee to emergency room patients prior to the Fee being

incurred.”7 Thus, we now address the Hospitals’ remaining sub-issues as they pertain

to Rule 42(b)(2) class certification regarding those three “discrete issues.”

        Rule 42(b) first requires that “the prerequisites of subdivision (a) are

satisfied.” In their third and fourth sub-issues, the Hospitals contend Rule 42(a)’s

commonality and typicality requirements were not met. See TEX. R. CIV. P. 42(a)(2)–

(3). Appellees respond, (1) “[w]hat Appellees contend is that standardized

disclosures as to Hospitals’ intention to add such Fees to the accounts of all

emergency patients, whether in signage, in contracts, or in registration procedures

and paperwork, are appropriate and necessary”; (2) “this is a merits issue that should


    7
      Because the remaining Rule 42(d)(1) “discrete issue”—“whether Defendants disclose their separate
Facility Fee in a reasonable manner prior to such charge being accrued”—is not within the two matters
described in the order’s Rule 42(b)(2) certification provision and, as described above, was not “appropriate”
for Rule 42(b)(3) certification as a particular issue, we conclude class certification as to that particular issue
was an abuse of discretion. See TEX. R. CIV. P. 42(b), (d).
                                                     –23–
be decided the same for all”; (3) “the fact that some patients may have some

awareness or information as to Appellants’ E&M Fee” does not “impinge on the

question of whether the Hospital had a general duty to disclose this fee to all its

emergency patients”; and (4) “EMTALA either prohibits such disclosure or it does

not.” We agree with appellees that the record supports a determination that the three

“discrete issues” in question all describe matters pertaining to all plaintiffs and for

which individual awareness regarding E&M Fees is not controlling. Thus, the trial

court did not abuse its discretion by determining that commonality and typicality

were met as to those three “discrete issues.” See Bailey v. Kemper Cas. Ins. Co., 83

S.W.3d 840, 853 (Tex. App.—Texarkana 2002, pet. dism’d w.o.j.) (“Commonality

does not require that all questions of law and fact must be identical, but only that an

issue of law or fact exists that inheres in the complaints of all class members.”);

Riemer v. State, 452 S.W.3d 491, 502 (Tex. App.—Amarillo 2014, pet. denied)

(explaining that presence of arguable defense unique to certain plaintiff negates

typicality only when it is predictable that such defense will become major focus of

litigation such that representation of rest of class will suffer).

      In their fifth sub-issue, the Hospitals assert the trial court erred by finding Rule

42(a)(4)’s adequacy requirement was met as to Ms. Bolen. The Hospitals assert Ms.

Bolen “was unable to recall any of the operative facts underlying her claim and

demonstrated that she failed to remain abreast of the litigation.” On this record, we

cannot agree the trial court abused its discretion regarding adequacy. See Stromboe,

                                          –24–
102 S.W.3d at 691 (“A trial court has discretion to rule on class certification issues,

and some of its determinations—like those based on its assessment of the credibility

of witnesses, for example—must be given the benefit of the doubt.”); see also TEX.

R. CIV. P. 42(c)(1)(C) (before final judgment, trial court may order naming of

additional parties to insure adequacy of representation).

      Next, the Hospitals focus on Rule 42(b)(2)’s provision that declaratory or

injunctive relief must be “appropriate . . . with respect to the class as a whole.” TEX.

R. CIV. P. 42(b)(2). The key to the Rule 42(b)(2) class is “the indivisible nature of

the injunctive or declaratory remedy warranted—the notion that the conduct is such

that it can be enjoined or declared unlawful only as to all of the class members or as

to none of them.” Lon Smith & Assocs., 527 S.W.3d at 639 (citing Wal-Mart Stores,

Inc. v. Dukes, 564 U.S. 338, 360 (2011)). “That is, a rule 42(b)(2) class must be

sufficiently cohesive to warrant adjudication by representation.” Id. (citing Compaq,

135 S.W.3d at 667).

      The Hospitals contend “any declaratory or injunctive relief could not provide

relief to each class member because the requisite cohesiveness of the class is

lacking.” According to the Hospitals, (1) a single declaratory judgment that the

Hospitals have a duty to disclose the E&M Fee would not provide relief to each class

member because some patients had prior knowledge of the E&M Fee and thus

disclosure to them “is of no consequence”; (2) “the class members signed different

versions of contracts”; and (3) some class members’ insurers denied the E&M Fee

                                         –25–
and “[t]hese class members lack standing.” Additionally, the Hospitals assert “[t]he

standard under EMTALA is that the Hospitals must not ‘unduly discourage’ a patient

from remaining for further evaluation” and “[w]hat unduly discourages one patient

might not unduly discourage another, making this issue one that cannot be decided

on a class-wide basis.”

        The record does not show that more than a few different contract versions are

involved here. See TEX. R. CIV. P. 42(d)(2) (allowing for subclasses). Also, as to

standing, an insurer’s denial of an E&M Fee does not negate the fact that the patient

was charged the fee. The Hospitals’ arguments disregard the limited scope of the

three “discrete issues” in question, which specifically describe relief pertaining to

all class members. On this record, we conclude the trial court did not abuse its

discretion by determining Rule 42(b)(2)’s cohesiveness requirement was satisfied as

to those three “discrete issues.”8

        In their ninth issue, the Hospitals assert the trial court erred “in defining the

putative class.” The Hospitals contend the order’s definition improperly includes

(1) patients whose claims are barred by the DTPA’s two-year statute of limitations;

(2) “unknowable individuals who may in the future receive treatment at the

Hospitals’ EDs”; and (3) patients who “made payments and/or have a remaining



    8
      To the extent the trial court’s order can be construed to also certify a Rule 42(b)(2) class action as to
appellees’ entire claims, the above-described calculation of restitution amounts precludes such certification
due to lack of cohesiveness. See Compaq, 135 S.W.3d at 671 (“In many cases, this [cohesiveness] analysis
will be identical to the ‘predominance and superiority’ directive undertaken by trial courts certifying (b)(3)
classes.”).
                                                    –26–
account balance for their visit,” rather than just patients who “made payments and/or

have a remaining account balance for an E&M Services Fee.” To the extent those

complaints involve appellees’ DTPA claim or restitution damages, the complaints

are not pertinent to the three “discrete issues” in question. Additionally, we agree

with appellees’ above-described position that an end date is “implicit” in the order

signed, which can be clarified on remand.

      The Hospitals’ tenth issue asserts the trial court erred “in meeting the trial plan

requirement for certification.” “A trial court’s certification order must indicate how

the claims will likely be tried so that conformance with Rule 42 may be meaningfully

evaluated.” Bernal, 22 S.W.3d at 435. The Hospitals’ trial plan complaints and cited

authority pertain primarily to deficiencies regarding Rule 42(b)(3) individual issues,

which were addressed above and are not implicated as to the three “discrete issues”

in question. To the extent the Hospitals complain the order fails to sufficiently

address conformance with Rule 42’s other requirements, we disagree. Though the

order’s “trial plan” section is minimal at best, the remaining sections of the eight-

page order specifically address satisfaction of Rule 42’s requirements. Thus, the trial

court did not abuse its discretion regarding the trial plan. See id.

      We affirm the order’s Rule 42(d)(1) certification of a Rule 42(b)(2) class

action as to the three “discrete issues” of (1) “whether Defendants have a duty to

inform ER patients of Defendants’ separate Facility Fee prior to such charge being

incurred”; (2) “whether the language in Defendants’ form contract with patients

                                         –27–
provides a promise or agreement by patients to pay a separate Facility Fee for their

ER visits”; and (3) “whether EMTALA prohibits Defendants from disclosing their

intention to charge a separate ER Facility Fee to emergency room patients prior to

the Fee being incurred.” We reverse the trial court’s order as to class certification

regarding all other claims and issues. We remand this case to the trial court for further

proceedings.




                                             /Cory L. Carlyle/
220058f.p05                                  CORY L. CARLYLE
                                             JUSTICE




                                         –28–
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

 FRISCO MEDICAL CENTER,                        On Appeal from the 191st Judicial
 L.L.P., AND TEXAS REGIONAL                    District Court, Dallas County, Texas
 MEDICAL CENTER, L.L.C.,                       Trial Court Cause No. DC-19-07283.
 Appellants                                    Opinion delivered by Justice Carlyle.
                                               Justices Molberg and Partida-Kipness
 No. 05-22-00058-CV          V.                participating.

 PAULA CHESTNUT AND
 WENDY BOLEN, ON BEHALF OF
 THEMSELVES AND ALL
 OTHERS SIMILARLY SITUATED,
 Appellees

        In accordance with this Court’s opinion of this date, the trial court’s “Order
Certifying Class Action With Trial Plan” is AFFIRMED in part and REVERSED
in part. We AFFIRM the order’s Rule 42(d)(1) certification of a Rule 42(b)(2) class
action as to the three discrete issues of (1) “whether Defendants have a duty to inform
ER patients of Defendants’ separate Facility Fee prior to such charge being
incurred”; (2) “whether the language in Defendants’ form contract with patients
provides a promise or agreement by patients to pay a separate Facility Fee for their
ER visits”; and (3) “whether EMTALA prohibits Defendants from disclosing their
intention to charge a separate ER Facility Fee to emergency room patients prior to
the Fee being incurred.” We REVERSE the trial court’s order as to class
certification regarding all other claims and issues. We REMAND this cause to the
trial court for further proceedings consistent with this opinion.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 7th day of November, 2022.

                                        –29–